DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered. Applicant has argued that the amended limitations are not expressly taught or rendered obvious by the prior art. However, the argument is not persuasive to overcome the rejection because the added limitations read broadly on a nebulous mental step or calculation (determining) and do not materially affect the recited method. 
Applicant has argued that Printz fails to teach or render obvious the relationship between concentration and etch rate and anisotropy. However, the argument is not persuasive to overcome the rejection because the concentration range of Printz is reasonably expected to overlap the broadly recited range in order to provide the same etching selectivity. Applicant has provided no evidence or reasoning that the claimed concentration is provided outside the range disclosed by Printz (0.3-0.0001)      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0141005 to Printz et al.
Regarding Claim 1, Printz et al. teaches a substrate processing method (See at least Paragraphs 17, 21-23, 29, 42, 44 and Fig 6A) comprising: an etching liquid making
step of making an alkaline etching liquid containing an organic alkali (TMAH), an oxidizing agent (hydrogen peroxide) and a water (dilution solution) and not containing a hydrogen fluoride compound by mixing the organic alkali, the oxidizing agent and the water; a selectively etching step of supplying the etching liquid made in the etching liquid making step to a substrate (100) on which a polysilicon film (107) and a silicon oxide film (105) are exposed and etching the polysilicon film while inhibiting etching the silicon oxide film.
Regarding the step of making the concentration a determined concentration, the step of making the concentration suitable for processing of polysilicon is reasonably expected to meet the broadly recited limitations since Printz et al. expressly teaches a concentration range suitable for selective etching of polysilicon.
Regarding Claim 2, Printz et al. teaches the etching liquid making step is a step of making an alkaline liquid consisting of the organic alkali (TMAH), the oxidizing agent (hydrogen peroxide) and the water.
Regarding Claim 3, Printz et al. teaches (Paragraph 44 and Fig 6A) wherein the substrate includes a laminated film including a plurality of polysilicon films (107) and a plurality of silicon oxide films (105) laminated in a thickness direction of the substrate such that the polysilicon films and the silicon oxide films are alternated and a concave portion recessed from an outermost surface of the substrate in the thickness direction of the substrate and penetrating the plurality of the polysilicon films and the plurality of the silicon oxide films, and the selectively etching step includes a step of supplying the etching liquid at least to an inside of the concave portion.
Regarding Claim 4, Printz et al. teaches (Paragraph 33) further comprising a natural oxide film removing step of supplying an oxide film removing liquid (dilute hydrofluoric acid) to the substrate and removing a natural oxide film of the polysilicon film before the selectively etching step.
Regarding Claim 6, Printz et al. teaches (Paragraph 29) wherein the etching liquid making step includes a dissolved oxygen concentration changing step of lowering dissolved oxygen (controlled or minimized) concentration of the etching liquid.
Regarding Claim 7, Printz et al. teaches (Paragraph 23) further comprising an atmosphere oxygen concentration changing step of lowering oxygen concentration in an atmosphere that is in contact with the etching liquid held by the substrate.
Regarding Claim 8, Printz et al. teaches (Paragraph 21) the etching liquid making step includes an oxidizing agent concentration changing step of changing concentration of the oxidizing agent in the etching liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0141005 to Printz et al. in view of US Patent 9,530,790 to Lu et al.
Regarding Claim 5, Printz et al. teaches the method of the invention substantially as Claimed, but does not expressly teach heating to increase grain size. However, Lu et al. teaches heating a polysilicon layer in a memory device to increase grain size (Paragraph 98). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a heating step in the method of Printz et al. in order

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716